PER CURIAM.
This is a review of disciplinary proceedings against one George K. Tomlinson, a member of the bar. He was found by the trial committee to be guilty of multiple counts of misconduct in negotiating bank checks which were dishonored when presented for payment.
*637The Board of Governors of the Oregon State Bar reviewed the findings of the trial committee and concurred therein. The Board has recommended that the accused be suspended from the practice of law for a period of not less than one year and for such further time as may be necessary for him to satisfy this court that he is in all respects able and qualified to accept the obligations and faithfully perform the duties of an attorney in the State of Oregon.
We have reviewed the file and concur in the report of the Board of Governors. The accused may have had some excuse, or mitigating evidence, in his behalf, but if so we know nothing of it because he failed to appear at any stage of the proceedings. His failure to appear, or to cooperate with his attorney of record, also handicapped his counsel. This court has been required to examine the record without the benefit of evidence from the accused. It is clear from the unexplained record that the accused was guilty of conduct impugning his integrity and reflecting adversely upon him as a member of the legal profession. State v. Mannix, 133 Or 329, 288 P 507, 290 P 745. Disbarment would not be an excessive penalty. In re William E. Koken, 198 Or 659, 258 P2d 779; In re Koken, 214 Or 357, 329 P2d 894. However, in view of the fact that reinstatement after suspension is not automatic, the profession and the public will be adequately protected by the terms of the recommendation of the Board of Governors.
It will be the order of the court that George K. Tomlinson be suspended from the practice of law until further order of the court, and that no application for reinstatement be entertained until at least one year from the date hereof.
Attorney suspended.